      Case: 1:19-cv-03909 Document #: 1 Filed: 06/11/19 Page 1 of 11 PageID #:1




                             UNITED STATES DISRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

INDRA V. CLAYTON,                   )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                  Civil Action No.:
                                    )
AUTOZONE, Inc.,                     )                  Jury Trial Demand
                                    )
      Defendant.                    )
____________________________________)

             PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

       COMES NOW, Plaintiff, INDRA V. CLAYTON (hereinafter “Plaintiff” or “Clayton”),

and files her complaint against Defendant, AUTOZONE, Inc. (hereinafter “Defendant” or

“AutoZone”) and states the following:

                                   NATURE OF THE CLAIMS

       1.      This is an action for monetary damages, pursuant to Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq. (“Title VII”) to redress Defendant’s unlawful

employment practices against Plaintiff, including Defendant’s unlawful discrimination, retaliation

and sexual harassment of Plaintiff because of her sex and sexual orientation, intentional infliction

of emotional distress, and negligent hiring/retention, leading to her constructive discharge.

                                 JURISDICTION AND VENUE

       2.      This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and

1343, as this action involves federal questions regarding deprivation of Plaintiff s rights under Title

VII. This Court has supplemental jurisdiction over Plaintiff’s related claims arising under state law

pursuant to 28 U.S.C. § 1367(a), as this action involves state law claims arising from the same

case and controversy as Plaintiff’s federal claims.

                                                  1
      Case: 1:19-cv-03909 Document #: 1 Filed: 06/11/19 Page 2 of 11 PageID #:1




        3.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to this action, including the unlawful employment

practices alleged herein occurred in this district.

                                            THE PARTIES

        4.       Plaintiff, Indra Clayton, is a citizen of the United States and was at all times material

a citizen of the State of Illinois, residing in Cook County, Illinois.

        5.       Defendant, AutoZone, is a Delaware Corporation with its principal place of

business in Memphis, Tennessee. Plaintiff worked for Defendant at its 1110 Sibley Blvd., Dolton,

IL 60419 location.

        6.       Defendant, AutoZone, is an employer as defined by the laws under which this

action arises.

                                PROCEDURAL REQUIREMENTS

        7.       Plaintiff has complied with all statutory prerequisites to filing this action.

        8.       On August 28, 2017, Plaintiff dual-filed a claim with the Illinois Department of

Human Rights and the Equal Employment Opportunity Commission (“EEOC”), against

Defendant, satisfying the requirements of 42 U.S.C. § 2000e5(b) and (e), based on sex, sexual

harassment, and retaliation.

        9.       Plaintiff’s EEOC charge was filed within three hundred days after the alleged

unlawful employment practices occurred.

        10.      On November 8, 2018, the EEOC issued a Determination finding reasonable cause

to believe Defendant discriminated against Plaintiff due to her sex, sexual orientation, and for

failing to conform with gender stereotypes. The EEOC also found reasonable cause to believe




                                                      2
      Case: 1:19-cv-03909 Document #: 1 Filed: 06/11/19 Page 3 of 11 PageID #:1




Plaintiff was subjected to sexual harassment and retaliation. A copy of the Determination is

attached and incorporated by reference as Exhibit A.

       11.     The parties were unable to resolve Plaintiff’s claims of discrimination, harassment,

and retaliation through Conciliation and on March 25, 2019, the EEOC issued to Plaintiff a Notice

of Right to Sue. A copy of the Notice of Right to Sue is attached and incorporated by reference as

Exhibit B.

       12.     This Complaint was filed within ninety days of Plaintiff’s receipt of the EEOC’s

Notice of Right to Sue.

                                  FACTUAL ALLEGATIONS

       13.     Plaintiff is a homosexual female. Plaintiff’s appearance does not conform to gender

stereotypes because she dresses in a masculine fashion, works in the automotive industry, and

maintains an overall masculine appearance.

       14.     The automotive industry is stereotypically a male dominated field. True to that

stereotype, Plaintiff was one of only three females out of a team of approximately eleven (11)

employees.

       15.     Plaintiff worked for Defendant as a Parts Manager wherein her job duties included

supervising her subordinates, maintaining a high level of customer service, and ensuring the store

and its inventory were well maintained.

       16.     Defendant discriminated against Plaintiff due to her sex, sexual orientation, and

failure to confirm to gender stereotypes. Defendant also subjected Plaintiff to severe and persistent

sexual harassment and retaliated against Plaintiff for engaging in protected activity.

       17.     Stephanie (no last name), Plaintiff’s female subordinate, who upon information and

belief is bi-sexual or homosexual, sexually harassed Plaintiff. Stephanie repeatedly touched



                                                 3
      Case: 1:19-cv-03909 Document #: 1 Filed: 06/11/19 Page 4 of 11 PageID #:1




Plaintiff’s breasts and buttocks, referred to Plaintiff as her “Baby mama” and told Plaintiff she

“Really need[s] to eat your [Plaintiff’s] pussy.” Additionally, while holding a flexible funnel

Stephanie stated to Plaintiff “can I [Stephanie] use this on you or do you want to use it on me”

referring to use of the funnel for sexual penetration. Further, Stephanie requested Plaintiff perform

sexual acts with her such as oral sex and commented on Plaintiff’s appearance in a suggestive and

inappropriate manner with comments such as but not limited to “Oh, you look good today” and

“Doesn’t matter what you wear, you still look good.”

       18.      Plaintiff repeatedly asked Stephanie to stop the sexually harassing behavior, but

Stephanie persisted and the sexual harassment escalated.

       19.     Further, on one occasion Stephanie pulled her pants completely down to “show”

Plaintiff her genitals and buttocks.

       20.     Wes Price, Store Manager, witnessed the sexual harassment. However due to

Plaintiff’s sex and sexual orientation, Mr. Price failed to take any remedial or corrective action.

Despite this, Plaintiff continued to report the sexual harassment to him but her efforts were futile

as Mr. Price continued to take no remedial action.

       21.     Stephanie left Defendant’s employ for a brief period of time.

       22.     Despite Defendant’s knowledge of Stephanie’s severe and pervasive sexual

harassment of Plaintiff, Defendant re-hired Stephanie a few months following her leave. Upon

her re-hire, Stephanie immediately began to sexually harass Plaintiff again.

       23.     Plaintiff was also discriminated against and harassed by her male co-worker, Myron

Hutchinson, Delivery Manager.          To target and harass Plaintiff, Mr. Hutchinson would tell

customers that Stephanie was Plaintiff’s “New Boo.” Mr. Hutchinson further stated, in ear shot of

customers, that “One day Stephanie is going to rape you.”



                                                  4
      Case: 1:19-cv-03909 Document #: 1 Filed: 06/11/19 Page 5 of 11 PageID #:1




       24.     Plaintiff escalated her concerns to Jen Martin, District Manager. Ms. Martin

directed Mr. Price to alter Plaintiff’s schedule so that Plaintiff was not scheduled to work with

Stephanie, however Mr. Price failed to do so and Plaintiff remained on the same schedule as

Stephanie.

       25.     Only after some time was Plaintiff’s schedule altered so that she was not working

on the same shift as Stephanie.

       26.     In retaliation for reporting her concerns of discrimination and harassment,

Defendant drastically reduced Plaintiff’s hours from approximately thirty-two (32) hours per week

down to a mere sixteen (16).

       27.     Defendant’s failure to remediate the discriminatory and hostile work environment

caused Plaintiff extreme stress and anxiety with physical manifestations such as Plaintiff’s hair

falling out. As a result, Plaintiff requested a medical leave to attend to her health.

       28.     To further retaliate against and harass Plaintiff due to her sex and sexual orientation,

while on medical leave Defendant posted offensive photographs and videos on social media

referencing Plaintiff’s sexual orientation in a derogatory manner. The photograph is labeled

“Lesbians be like” and the title of the post is “This interview was done in exchange for a piece of

jerk chicken,” a clear attempt to harass Plaintiff.

       29.     Defendant also sent Plaintiff text messages threatening to continue posting on social

media and referred to Plaintiff in such text communications as a “stupid retarded fat stanking [sic]

bitch.” Plaintiff reported Defendant’s harassment to the Chicago Police Department.

       30.     Due to Plaintiff’s growing concerns for her safety, on at least three occasions

Plaintiff requested a transfer to another store location to extricate herself from the hostile work

environment. Defendant denied Plaintiff’s requests.



                                                  5
      Case: 1:19-cv-03909 Document #: 1 Filed: 06/11/19 Page 6 of 11 PageID #:1




       31.     Due to the escalating discrimination, harassment, and hostility of the work

environment Plaintiff faced a “Hobson’s choice” – remain employed in a discriminatory, hostile

and dangerous environment or resign her position. Defendant took no remedial action, and

Plaintiff had no choice but to resign her position.

       32.     Plaintiff has been harmed by Defendant’s illegal conduct.



                    Count I: Sex Based Discrimination in Violation of Title VII

       33.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-32 above.

       34.     At all times relevant to this action, Plaintiff was in a protected category under Title

VII because of her sex, female.

       35.     Defendant is prohibited under Title VII from discriminating against Plaintiff

because of her sex with regard to discharge, employee compensation, and other terms, conditions,

and privileges of employment.

       36.     Defendant violated Title VII by terminating and discriminating against Plaintiff

based on her sex.

       37.     Defendant intentionally discriminated against Plaintiff on the basis of her sex.

       38.     As a direct and proximate result of Defendant’s unlawful and discriminatory

conduct in violation of Title VII, Plaintiff has suffered and continues to suffer, lost wages, lost

benefits, as well as severe mental anguish and emotional distress, including but not limited to

depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-

confidence, and emotional pain and suffering, for which Plaintiff is entitled to an award of

monetary damages and other relief.



                                                  6
      Case: 1:19-cv-03909 Document #: 1 Filed: 06/11/19 Page 7 of 11 PageID #:1




       39.     Defendant’s unlawful conduct in violation of Title VII was outrageous and

malicious, was intended to injure Plaintiff, and was done with conscious disregard of Plaintiff’s

civil rights, entitling Plaintiff to an award of exemplary and/or punitive damages.



        Count II: Sexual Orientation Based Discrimination in Violation of Title VII

       40.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-32 above.

       41.     At all times relevant to this action, Plaintiff was in a protected category under Title

VII because of her sexual orientation, homosexuality.

       42.     Defendant is prohibited under Title VII from discriminating against Plaintiff

because of her sexual orientation with regard to discharge, employee compensation, and other

terms, conditions, and privileges of employment.

       43.     Defendant violated Title VII by terminating and discriminating against Plaintiff

based on her sexual orientation.

       44.     Defendant intentionally discriminated against Plaintiff on the basis of her sexual

orientation.

       45.     As a direct and proximate result of Defendant’s unlawful and discriminatory

conduct in violation of Title VII, Plaintiff has suffered and continues to suffer, lost wages, lost

benefits, as well as severe mental anguish and emotional distress, including but not limited to

depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-

confidence, and emotional pain and suffering, for which Plaintiff is entitled to an award of

monetary damages and other relief.




                                                  7
      Case: 1:19-cv-03909 Document #: 1 Filed: 06/11/19 Page 8 of 11 PageID #:1




       46.     Defendant’s unlawful conduct in violation of Title VII was outrageous and

malicious, was intended to injure Plaintiff, and was done with conscious disregard of Plaintiff’s

civil rights, entitling Plaintiff to an award of exemplary and/or punitive damages.



                    Count III: Sexual Harassment in Violation of Title VII

       47.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-32, above.

       48.     Defendant’s sexually harassing actions and comments were so frequent and severe

that it created a hostile work environment.

       49.     As a direct and proximate result of Defendant’s unlawful and discriminatory

conduct in violation of Title VII, Plaintiff has suffered and continues to suffer, lost wages, lost

benefits, as well as severe mental anguish and emotional distress, including but not limited to

depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-

confidence, and emotional pain and suffering, for which Plaintiff is entitled to an award of

monetary damages and other relief.

       50.     Defendant’s unlawful conduct in violation of Title VII was outrageous and

malicious, was intended to injure Plaintiff, and was done with conscious disregard of Plaintiff’s

civil rights, entitling Plaintiff to an award of exemplary and/or punitive damages.



                        Count IV: Retaliation in Violation of Title VII

       51.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-32, above.

       52.     Plaintiff engaged in protected activity under Title VII on more than one occasion

while employed by Defendant.

                                                  8
      Case: 1:19-cv-03909 Document #: 1 Filed: 06/11/19 Page 9 of 11 PageID #:1




        53.     Defendant engaged in intentional retaliation against Plaintiff for her participation

in protected activity.

        54.     Defendant’s conduct violated Title VII.

        55.     Plaintiff has satisfied all statutory prerequisites for filing this action.

        56.     Defendant’s discriminatory conduct, in violation of Title VII, has caused Plaintiff

to suffer a loss of pay, benefits, and prestige for which she is entitled to damages.

        57.     Defendant’s actions have caused Plaintiff to suffer mental and emotional distress,

entitling her to compensatory damages.

        58.     Defendant has engaged in discriminatory practices with malice and reckless

indifference to Plaintiff’s federally protected rights, thereby entitling her to punitive damages.



                               Count V: Negligent Hiring/Retention

        59.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-32 above.

        60.     Defendant knew Stephanie was unfit for the position as to create a danger of harm

to third persons, including Plaintiff.

        61.     Defendant knew Stephanie was unfit for the position at the time it rehired her

following her leave of absence.

        62.     Stephanie’s unfitness for the position caused Plaintiff’s damages and injury.



                     Count VI: Intentional Infliction of Emotional Distress

        63.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-32 above.



                                                    9
     Case: 1:19-cv-03909 Document #: 1 Filed: 06/11/19 Page 10 of 11 PageID #:1




       64.     Defendant engaged in deliberate conduct when it repeatedly failed to take remedial

action following Plaintiff’s numerous complaints and its own first-hand knowledge of the

discriminatory and harassing behavior Plaintiff endured, thus ratifying the discrimination and

harassment.

       65.     Defendant’s conduct was extreme and outrageous.

       66.     Defendant’s extreme and outrageous conduct caused Plaintiff to suffer severe

emotional distress.



                              Count VII: Constructive Discharge

       67.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-32 above.

       68.     Defendant deliberately created intolerable working conditions as it failed to provide

a work environment free from discrimination, harassment, and hostility.

       69.     Defendant’s actions were done with the intent to drive Plaintiff to resign as

Defendant was repeatedly on notice of Plaintiff’s complaints and witnessed the discrimination and

harassment first-hand and failed to take remedial action.

       70.     Defendant’s deliberate actions forced Plaintiff to resign her position.



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

       A.      Enter judgment requiring Defendant to pay back wages and back benefits found to

be due and owing at the time of trial, front-pay, compensatory damages, including emotional

distress damages, in an amount to be proved at trial, punitive damages, and prejudgment interest

thereon;

                                                 10
     Case: 1:19-cv-03909 Document #: 1 Filed: 06/11/19 Page 11 of 11 PageID #:1




       B.      Grant Plaintiff her costs and an award of reasonable attorneys’ fees (including

expert fees); and

       C.      Award any other and further relief as this Court deems just and proper.



                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all triable issues herein.



Respectfully Submitted:                        /s/ Abby Salzer
                                               Abby Salzer
                                               Florida Bar No. 0591475
                                               Gary Martoccio
                                               Illinois Attorney Registration No. 6313431
                                               Spielberger Law Group
                                               111 W. Jackson, Suite 1700
                                               Chicago, IL 60604
                                               T: (800) 965-1570
                                               F: (866) 580-7499
                                               Abby.Salzer@spielbergerlawgroup.com
                                               Gary.Martoccio@spielbergerlawgroup.com

                                               Counsel for Plaintiff




                                                  11
